MEMORANDUM **
Gevine Gabriella Tendean, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ decision adopting and affirming the Immigration Judge’s (“IJ”) order denying her application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition for review.
Substantial evidence supports the IJ’s denial of asylum relief because petitioner failed to demonstrate that she has a well-founded fear of future persecution. See Singh v. INS, 134 F.3d 962, 967 (9th Cir.1998). Furthermore, petitioner failed to establish that the record compels a finding that members of her religion are subject to a pattern or practice of persecution. See Lolong v. Gonzales, 484 F.3d 1173, 1180-81 (9th Cir.2007) (en banc).
Because petitioner failed to demonstrate eligibility for asylum, it follows that she did not satisfy the more stringent standard for withholding of removal. See Singh, 134 F.3d at 971.
Substantial evidence also supports the IJ’s denial of relief under CAT. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.